Case 1:15-cv-05235-ARR-PK Document 318 Filed 09/19/19 Page 1 of 2 PageID #: 6940




                     HAMBURGER, MAXSON, YAFFE &MCNALLY,                   LLP
                                         AITORNEYS AT LAW
                                  225 BROADHOLLOW ROAD, SUITE 301E
                                      MELVILLE, NEW YORK       11747
                                             631.694.2400
                                           FAX: 631.694.1376
                                             HMYLAW.COM
 DAVID N. YAFFE
 dyaffe@hmylaw.com



                                        September 19, 2019

 VIAECF

 Hon. Cheryl L. Pollak, Magistrate Judge
 U.S. Eastern District Court
 225 Cadman Plaza East
 Brooklyn, NY 11201

          Re:        Toussie v. Allstate Insurance Company
                     Case No.: 15-CV-05235 (ARR)(CLP)

 Dear Judge Pollak,

 This letter is submitted on behalf of plaintiff Laura Toussie in further support of my firm's
 September 11, 2019 letter to Your Honor (DE 315), and in reply to the September 16,
 2019 letter (DE 316) submitted by counsel for Allstate.

 It is unfortunate, but virtually every recent letter filed by counsel on behalf of Allstate
 regurgitates past history, and, based thereon, threatens the prospect of sanctions,
 regardless of the significant progress that has been made in recent months, regardless of
 the Toussies' compliance with this Court's orders, and regardless of the fact that it was
 Allstate's counsel themselves who recently caused the parties and their counsel to have to
 upset negotiated agreements regarding discovery.

 As we have already demonstrated, no matter how Allstate plays with language and the
 meaning of words, the question explicitly posed by their Interrogatory 11 did not seek
 the information that Allstate's attorneys now claim it did.

 Indeed, we held a meet and confer with Allstate's attorneys regarding this issue, following
 which, they served new Interrogatories 13, 14, 15 and 16, apparently posing the questions
 they wished they had asked, but did not, in Interrogatory 11 (and thereby tacitly
 admitting the limitations of Interrogatory 11 ).
Case 1:15-cv-05235-ARR-PK Document 318 Filed 09/19/19 Page 2 of 2 PageID #: 6941


 Hon. Cheryl L. Pollak Magistrate Judge
 September 19, 2019
 Page 2


 The Toussies are entitled to oppose and object to those new interrogatories (which they
 have) without being threatened with sanctions and subjected to intemperate speeches of
 counsel that they do not obey Orders of this Court (which is untrue). Among other things,
 the Toussies have at least twice stipulated to continue preservation of their possessions,
 have stipulated to a discovery schedule "so ordered" by this Court (which Allstate then
 caused to be disrupted), have met and conferred through counsel with Allstate's attorneys
 where disagreements have arisen, have scheduled the taking of their own depositions
 (which Allstate then sought to change) and have obeyed each and every Order issued by
 this Court directing them to, among other things, provide their tax returns to the court,
 produce redacted tax returns to counsel for Allstate, answer Interrogatories 10, 11 and
 12, and provide new dates in October for their depositions.

 For the reasons set forth herein and in my firm's prior September 11, 2019 letter, we
 respectfully submit that Allstate's request for an Order threatening sanctions and further
 response to Interrogatory 11 should be denied, the Toussies should be deemed to have
 adequately responded to Interrogatory 11, and their objections to Interrogatories 13, 14,
 15 and 16 are properly asserted.

 It is our sincere hope that we can now get past the specter of these threats and
 misstatements, and move the case forward.




 /le
